Citation Nr: 0604497	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for right wrist trauma, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1990 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in January 2004, and 
a substantive appeal was received in March 2004.  By way of 
correspondence dated in March 2004, the veteran withdrew his 
request for a Board hearing at the RO.

The Board notes that in the February 2003 notice of 
disagreement, the veteran disagreed with the effective date 
assigned for his increased disability rating for his right 
wrist disability and argued that the effective date should be 
August 13, 2002, the date of his claim.  By way of a rating 
decision dated in November 2003, the RO granted the veteran 
an effective date of August 13, 2002 for the increased 
disability rating for his right wrist disability.  This is 
considered a full grant of the benefits sought as to this 
issue; therefore, this issue is no longer considered to be in 
appellate status.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as right wrist trauma, is productive of 
limitation of motion, instability, and pain with no evidence 
of ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for right wrist trauma have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5215 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The January 2003 and June 2005 VA 
letters informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The letters implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board also notes that the June 2005 letter 
explicitly notified the veteran to submit any pertinent 
evidence in his possession.  Thus, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in January 2003 and 
the initial rating decision was issued in February 2003.  
Thus, the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the veteran has been afforded a VA examination, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The veteran's right wrist disability is currently rated under 
Diagnostic Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71(a), Diagnostic Code 
5215.  10 percent is the maximum rating allowed under 
Diagnostic Code 5215.  The only other Diagnostic Code 
applicable to wrist disabilities is Diagnostic Code 5214 
which provides for a 30 percent rating for the major hand and 
a 20 percent rating for the minor hand for ankylosis of the 
wrist favorable in 20 to 30 degrees dorsiflexion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5214.  

The Board initially notes the veteran's statements regarding 
his right wrist disability.  In a February 2003 statement, 
the veteran contended that he had difficulty with manual 
activities.  In a March 2004 statement, the veteran alleged 
that he could only type for a few minutes without needing to 
take a break, that he had difficulty working on home projects 
and cars, and that his wrist pain was getting worse.  Turning 
to the relevant medical evidence, the Board notes that a 
January 2003 x-ray of the right wrist shows no evidence of 
fracture, dislocation, or other osseous or articular 
abnormality with the regional soft tissues appearing normal.  
The impression was that there was no abnormality 
demonstrated.  A January 2003 VA fee-basis examination report 
shows that the veteran reported nearly constant pain with 
associated stiffness.  He reported having problems with his 
right hand tendon after service and that he underwent surgery 
for these problems.  The veteran reported that this was a 
separate problem that was unrelated to his service-connected 
right wrist disability.  

On physical examination, the veteran's right wrist had a 12 
cm. non disfiguring scar on the volar aspect from previous 
tendon surgery.  The scar was soft, pale, elevated and 
nontender.  There was no evidence of adherence, drainage or 
exudates.  The veteran could make a tight fist bilaterally 
without difficulty.  His hand strength was normal.  
Examination of the right wrist revealed evidence of painful 
motion.  There was no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movements, or weakness.  There 
was evidence of instability.  Active dorsiflexion was to 55 
degrees, active palmar flexion was to 60 degrees, active 
radial deviation was to 20 degrees, and active ulnar 
deviation was to 35 degrees.  Pain was noted at the extreme 
of each range of motion.  The examiner noted that range of 
motion of the right wrist was limited by pain, but was not 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  No abnormality was demonstrated on x-ray 
images of the right wrist.  The examiner's diagnosis was 
status post right wrist trauma with residual limited range of 
motion and chronic instability.  The examiner noted that the 
veteran should avoid heavy lifting, pull-ups and push-ups.

As noted earlier, Diagnostic Codes 5214 and 5215 are the only 
Diagnostic Codes applicable to disability of the wrists, and 
the veteran is currently rated at the highest disability 
level available under Diagnostic Code 5215.  Although higher 
disability ratings are available under Diagnostic Code 5214, 
it is not for application in this instance because the 
veteran's right wrist disability is not manifested by any 
ankylosis.  Thus, the Board finds that the current 10 percent 
rating for the veteran's service-connected right wrist 
disability is appropriate.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, additional compensation is 
not warranted under these provisions.  The Board notes that 
the veteran is currently rated at the highest disability 
level available for wrist disabilities not manifested by 
ankylosis.  The provisions of 38 C.F.R. § 4.40 do not apply 
when a veteran is already rated at the maximum rating for 
limitation of motion.  Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  
Moreover, the documented ranges of motion from the January 
2003 VA fee-basis examination reports took into consideration 
the veteran's reports of pain on motion.

The Board notes that under Esteban v. Brown that a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is poorly nourished with 
repeated ulceration, a scar that is tender and painful on 
objective demonstration, or a scar that is otherwise 
causative of limitation of function on part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board notes 
that the medical evidence of record documents a scar on the 
veteran's right wrist.  However, the veteran has reported 
that this scar was from a tendon surgery that was unrelated 
to his service-connected right wrist disability.    

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The potential application of various 
provisions of Title 38 of the Code of Federal Regulations has 
also been considered but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


